Citation Nr: 0213250	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  94-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation for PTSD in excess of 30 
percent from July 23, 1992 through November 6, 2001.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The appellant had active service from May 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision in which the RO 
granted service and assigned an initial 10 percent rating for 
PTSD from July 23, 1992.  The veteran timely appealed the 
initial rating assigned.  By rating decision of July 1998, 
the rating was increased to 30 percent, effective from July 
23, 1992, and by April 2002 rating decision, to 50 percent, 
effective from November 7, 2001.  Because the veteran now 
alleges that the 50 percent rating should be assigned from 
the effective date of the grant of service connection, the 
Board has characterized the issue on appeal as on the title 
page of this decision.  


REMAND

The Board's preliminary review of the claims file reveals 
that there is an outstanding request for a Board hearing in 
this case.

The Board notes that in a letter dated in January 2001, the 
RO request that the veteran clarify whether he desired a 
hearing:  before the Board in Newark, New Jersey; before the 
Board in Washington, DC; or before a Hearing Officer in 
Newark, New Jersey.  In a VA Form 21-4138 dated in June 2001, 
the veteran responded that he was requesting a hearing before 
the BVA Travel Board in Newark, N.J.

Of record is an undated VA Form 21-4138 from the veteran's 
representative, New Jersey Department of Military and 
Veterans' Affairs, which indicates that "the veteran does 
not want a hearing at the present time...."  However, this 
form, received in April 2002, is not signed by the veteran.  
The representative, or other VA employee, cannot withdraw the 
veteran's hearing request without his consent, and there is 
no indication of such consent in the record.  See 38 C.F.R. § 
20.702(e) (2001).  

In a VA Form 21-4138 dated in May 2002, the veteran stated 
that he did not want a personal hearing before a local 
hearing officer.  Neither that statement, nor any subsequent 
statements from the veteran clearly indicating his intent to 
withdraw his outstanding June 2001 request for a Travel Board 
hearing.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a travel board 
hearing at the earliest available 
opportunity.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West,12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



